UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEROME ALEXANDER YOUNG,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00551-PJM-1)


SUBMITTED:   May 19, 2011                     Decided:    August 8, 2011


Before TRAXLER,    Chief    Judge,   and   DUNCAN   and   WYNN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Meghan
S. Skelton, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Jonathan C. Su, Assistant United
States   Attorney,  OFFICE   OF  THE  UNITED   STATES  ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerome Alexander Young pleaded guilty to being a felon

in possession of a firearm.                 See 18 U.S.C. § 922(g)(1).                     The

district court concluded that Young’s prior convictions required

him to be sentenced under the Armed Career Criminal Act, see 18

U.S.C. § 924(e), and the court sentenced Young to 195 months’

imprisonment.        Young appeals, challenging his designation as an

armed career criminal.

            A     defendant      who    violates        §       922(g)   qualifies    as    an

armed    career     criminal     if    he   has       three      prior   convictions       for

violent felonies or serious drug offenses.                         See id. § 924(e)(1).

Young concedes that he has two prior convictions that qualify as

violent felonies under the Act.                   He argues, however, that the

district court erred by concluding that his Maryland conviction

for     resisting    arrest      qualifies        as        a    violent    felony.         We

disagree.

            A violent felony is one that “has as an element the

use, attempted use, or threatened use of physical force against

the person of another,” id. § 924(e)(2)(B)(i), or “is burglary,

arson, or extortion, involves use of explosives, or otherwise

involves    conduct     that      presents        a    serious       potential    risk      of

physical injury to another,” id. § 924(e)(2)(B)(ii).                             In United

States v. Jenkins, 631 F.3d 680 (4th Cir. 2011), we applied the

analysis    set     forth   by    the    Supreme        Court       in   Begay   v.   United

                                            2
States, 553 U.S. 137 (2008), and Chambers v. United States, 555

U.S.       122    (2009),       and    concluded          that    Maryland’s        common-law

offense of resisting arrest was properly treated as a crime of

violence.          See Jenkins, 631 F.3d at 685. *                     That conclusion is

likewise         supported      by    the     Supreme      Court’s      recent   opinion     in

Sykes      v.    United     States,      ___       U.S.   ____,       No.   09-11311   (filed

June 9, 2011).

                 Given    our   ruling        in   Jenkins,      it    is   clear    that   the

district court properly treated Young’s conviction for resisting

arrest as a violent felony under the ACCA, and we therefore

affirm Young’s sentence.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before     the      court    and     argument       would    not    aid   the

decisional process.

                                                                                      AFFIRMED




       *
          Although Jenkins addressed the violent-felony question
in the context of the career-offender enhancement under the
Sentencing Guidelines, the Guidelines’ definition of the phrase
is substantively identical to that of the ACCA, and cases
arising under the Guidelines apply with equal force to cases
arising under the ACCA. See Jenkins, 631 F.3d at 683.



                                                   3